internal_revenue_service department of the treasury washington dc 4q042 contact person telephone number s i n in reference to op eeo tq pate jan employer_identification_number key district legend t o w dear applicant this letter is in reply to the letter from your authorized representative dated march rulings with respect to the tax consequences of your proposed formation of a taxable subsidiary as described below december about whether certain payments received by you from n would constitute royalties you amended your request by deleting a question in which you requested on you are an organization recognized by the internal_revenue_service as exempt from federal_income_tax as business_leagues under sec_501 of the internal_revenue_code m is a_trust recognized by the service as exempt from federal_income_tax under sec_501 of the code currently pay m rent for use of its offices which are owned by m you n is a_trust taxed as a u s property and casualty insurance n provides worker’s compensation insurance to businesses in company with principal offices located at the same address as you and related to a particular industry you administrative services and overhead you are providing to n provide bookkeeping loss control and administrative services to n premiums unrelated_business_taxable_income to you is paying you a certain percentage of its billed these administrative fees presently constitute n currently pays you for for which n subsidiary corporate entity you state that you intend to form a wholly-owned for-profit you state that will be a separate and distinct you state that you will transfer personnel as re well as assets used in your administrative functions on behalf of n to o in exchange for of o’s single class of common_stock you also state that the formation of o and transfer of personnel and assets will occur as soon as practical after receipt of favorable ruling from the service be independent and maintain separate corporate identities as follows you state that you and will a a majority of 0’s directors will not at any time be your directors officers or employees by a board_of directors consisting of five members three of whom are unrelated to you ie are not your officers employees or directors participate in you will not direct or actively the day-to-day management of oo will be managed n will negotiate with on an arm’s length basis for to provide administrative services to n on substantially the same terms as presently exist between you and n your officers and employees and 0o’s officers and employees will be separate and independent except as noted in below value o will rent office space from m at a fair market rental market rental value you will continue to rent office space from m at a fair your and o’s financial_accounting and tax records will be separately maintained o’s arm’s length fees for its administrative services will support its operational cost and will be the primary source of its income contribution you will not provide financial support to oo the assets to be contributed to by you have an estimated fair_market_value based on net_book_value after formation of you will sell certain automobiles to o at fair_market_value for use by 0’s employees except for the initial capital o’s formation and operation will not change your exempt functions or operations except that o would provide necessary administrative or other similar services to n for a fee based on the fair value of the services rendered aithough the cost of such employees would be shared proportionately and you would have some shared employees vle between o and you based on work performed o would make salary payments based on a common_paymaster agreement you state that any o accumulated_profits not required for o operations could be paid as a dividend to you and that you intend to remain the sole shareholder of purpose for the formation of o administrative services and simultaneously segregate unrelated_business_taxable_income away from you as a tax exempt entity and place such taxable_income in a for-profit subsidiary and this separation of nonexempt functions should safeguard your tax exempt status is to segregate and centralize you state that the sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit same general class as thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons a chamber of commerce or board_of trade it is an organization of the sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less certain allowable deductions and sec_512 of the code provides that the modifications referred to in sec_512 include the exclusion of all dividends sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived tf fy ww to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade is substantially related only if the causal relationship is or business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes it a substantial one of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the regulation continues that for the conduct and it is the position of the service that a parent organization which holds all of the stock of a taxable subsidiary_corporation is not thereby precluded from recognition of exemption under sec_501 of the code where the subsidiary is formed for a bona_fide business_purpose and is not a mere instrumentality of the parent organization and where the parent organization does not actively participate in the day to day management of the subsidiary of themselves will have no adverse effect on a determination of exempt status further the proposed formation of involve the regular carrying on of unrelated_trade_or_business within the meaning of sec_513 the transfers and actions you have described in and of the code o does not accordingly based on the facts and circumstances concerning the reorganization and related transactions as stated above we rule as follows the formation of as a wholly-owned subsidiary including the transfer of administrative assets and personnel will not jeopardize your tax-exempt status under sec_501 of the code o’s performance of administrative services on behalf of n and n’s payment of an arm’s length administrative services fee to o will not jeopardize your tax-exempt status under sec_501 of the code will not be considered unrelated_business_taxable_income attributable to you the operations earnings and taxable_income of fo amounts received by you from as dividends will not be unrelated_business_taxable_income to you pursuant to sec_512 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to the office federal_income_tax status this ruling should be kept in your permanent records the because it could help resolve questions concerning your a copy of this ruling is being forwarded to ep eo key district_office ep eo key district except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours eigned garland a carer garland a carter chief exempt_organizations technical branch
